 

Exhibit 10.94

 

ENVIRONMENTAL AND HAZARDOUS

SUBSTANCES INDEMNITY AGREEMENT

 

This Environmental and Hazardous Substances Indemnity Agreement (this “Indemnity
Agreement”) is executed and delivered as of the 14th day of May, 2014, by UCFP
OWNER, LLC, a Delaware limited liability company, as Trustee under the BR/CDP
Colonial Trust Agreement dated December 15, 2013 (“Borrower”), ALSAR LIMITED
PARTNERSHIP, a Nevada limited partnership (“Alsar”), ROBERT S. FISHEL, a
resident of the State of Florida (“Fishel”), MARK MECHLOWITZ, a resident of the
State of Georgia ("Mechlowitz"), ROBERT G. MEYER, a resident of the State of
Georgia (“Meyer”), and JORGE L. SARDINAS, a resident of the State of Florida
("Sardinas"), to and for the benefit of KEYBANK NATIONAL ASSOCIATION, a national
banking association, its successors and assigns (“Lender”).

 

RECITALS:

 

1.          On or about the date hereof, Borrower and Lender entered into that
certain Construction Loan Agreement (“Loan Agreement”) whereby Lender agreed to
make a secured loan to Borrower (the “Loan”) available to Borrower in the
maximum aggregate amount at any time outstanding not to exceed the sum of
Twenty-Seven Million Five Hundred Thousand and No/100 Dollars ($27,500,000.00),
to finance the development and construction of a multi-family residential
project located on East Colonial Drive, Orlando, Florida (the “Project”).

 

2.          In connection with the Loan, Borrower has executed and delivered to
Lender a Note in favor of Lender of even date herewith (the “Note”) in the
principal amount of the Loan and other Loan Documents.

 

3.          Fishel, Mechlowitz, Meyer, and Sardinas will derive financial
benefit from the Loan evidenced and secured by the Note, the Mortgage and the
other Loan Documents.

 

4.          Borrower, Alsar, Fishel, Mechlowitz, Meyer, and Sardinas are
referred to individually herein as an “Indemnitor” and collectively as
"Indemnitors". As a condition to making the Loan, Lender requires the
Indemnitors to indemnify Lender upon the occurrence of certain events.

 

5.          Lender has relied on the statements and agreements contained herein
in agreeing to make the Loan.

 

AGREEMENTS:

 

In consideration of the Recitals set forth above and hereby incorporated herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Indemnitors hereby agree as follows:

 

1.     Definitions. Initially capitalized terms used and not otherwise defined
herein shall have the meanings respectively ascribed to them in the Loan
Agreement.

 

PAGE 1

 

 

2.     Representations and Warranties. Each Indemnitor hereby represents and
warrants to Lender, except as set forth in the Environmental Reports (as defined
below), (i) that, to the best of its knowledge (a) the Project has been and is
free from contamination by Hazardous Material, and (b) no release of any
Hazardous Material has occurred on, onto or about the Project; (ii) that the
Project currently complies, and will comply based on its anticipated use, with
all Laws relating to Hazardous Material; (iii) that, to Indemnitor's knowledge
in connection with the ownership, operation, and use of the Project, all
necessary notices have been filed and all required permits, licenses and other
authorizations have been obtained, including those relating to the generation,
treatment, storage, disposal or use of Hazardous Material; (iv) that to the best
of its knowledge, there is no present, past or threatened investigation, inquiry
or proceeding relating to the environmental condition of, or to events on or
about, the Project; and (v) it has not, nor will it, release or waive the
liability of any previous owner, lessee or operator of the Project or any party
who may be potentially responsible for the presence of or removal of Hazardous
Material from the Project, nor has it made promises of indemnification regarding
Hazardous Material on the Project to any party except as set forth in the
Purchase and Sale Agreement pursuant to which Borrower acquired the Property.

 

3.     Covenants. Indemnitors shall:

 

a.           comply, and cause all other persons on or occupying the Project to
comply, with all Laws relating to Hazardous Material;

 

b.           not install, use, generate, manufacture, store, treat, release or
dispose of, nor permit the installation, use, generation, storage, treatment,
release or disposal of, Hazardous Material on, under or about the Project;
provided, however, that "Hazardous Material" shall not include commercially
reasonable amounts of such materials used in the ordinary course of
construction, maintenance and operation of the Project which are used and stored
in accordance with all applicable Laws relating to Hazardous Material;

 

c.           immediately advise Lender in writing of:

 

(i)          any and all Environmental Proceedings affecting the Project;

 

(ii)         the presence of any Hazardous Material on, under or about the
Project of which Lender has not previously been advised in writing;

 

(iii)        any remedial action taken by, or on behalf of, any Indemnitor in
response to any Hazardous Material on, under or about the Project or to any
Environmental Proceedings of which Lender has not previously been advised in
writing;

 

(iv)        the discovery by any Indemnitor of the presence of any Hazardous
Material on, under or about any real property or bodies of water adjoining or in
the vicinity of the Project; and

 

(v)         the discovery by any Indemnitor of any occurrence or condition on
any real property adjoining or in the vicinity of the Project that could cause
the Project or any part thereof to be subject to any restrictions on the
ownership, occupancy, transferability or use of the Project under any Laws
relating to Hazardous Material;

 

PAGE 2

 



 

d.           provide Lender with copies of all reports, analyses, notices,
licenses, approvals, orders, correspondences or other written materials in its
possession or reasonable control relating to the environmental condition of the
Project or real property or bodies of water adjoining or in the vicinity of the
Project or Environmental Proceedings immediately upon receipt, completion or
delivery of such materials;

 

e.           not install or allow to be installed any tanks on, at or under the
Project;

 

f.            not create or permit to continue in existence any lien (whether or
not such lien has priority over the lien created by the Mortgage) upon the
Project imposed pursuant to any Laws relating to Hazardous Material; and

 

g.           not change or alter the present use of the Project unless
Indemnitors shall have notified Lender thereof in writing and Lender shall have
determined, in its sole and absolute discretion, that such change or
modification will not result in the presence of Hazardous Material on the
Project in question in such a level that would increase the potential liability
for Environmental Proceedings.

 

4.     Right of Entry and Disclosure of Environmental Reports. Subject to the
rights of tenants under the Leases, Borrower hereby grants to Lender and its
agents, employees, consultants and contractors, an irrevocable license and
authorization to enter upon and inspect the Project at reasonable times and upon
reasonable advance notice, and conduct such environmental audits and tests,
including, without limitation, subsurface testing, soils and groundwater
testing, and other tests which may physically invade the Project, in its
reasonable discretion, determine are necessary or desirable. With respect to
invasive testing, such as soil borings, Lender shall consult with Borrower in
advance of such tests. Lender agrees, however, that it shall not conduct any
such audits, unless an Event of Default exists under the Loan Documents or
Lender reasonably believes that such audit may disclose the presence or release
of Hazardous Material or unless an environmental audit deems further testing
necessary. Without limiting the generality of the foregoing, Borrower agrees
that Lender shall have the right to appoint a receiver to enforce this right to
enter and inspect the Project to the extent such authority is provided under
applicable law. All reasonable out-of-pocket costs and expenses incurred by
Lender in connection with any inspection, audit or testing conducted in
accordance with this Section 4 shall be paid by Indemnitors. The results of all
investigations and reports prepared by Lender shall be and at all times remain
the property of Lender and under no circumstances shall Lender have any
obligation whatsoever to disclose or otherwise make available to Indemnitors or
any other party such results or any other information obtained by it in
connection with such investigations and reports; provided, however, that if
there exists no Event of Default under the Loan Documents, if requested by
Borrower, Lender shall provide to Borrower a copy of the written report with
respect to any inspection, audit or testing for which Indemnitors have paid
hereunder. Lender hereby reserves the right, and Indemnitors hereby expressly
authorize Lender to make available to any party in connection with a sale of the
Project any and all reports, whether prepared by Lender or prepared by Borrower
and provided to Lender (collectively, the "Environmental Reports") which Lender
may have with respect to the Project. Borrower consents to Lender notifying any
party under such circumstances of the availability of any or all of the
Environmental Reports and the information contained therein. Each Indemnitor
further agrees that Lender may disclose such Environmental Reports to any
governmental agency or authority if they reasonably believe that they are
legally required to disclose any matter contained therein to such agency or
authority; provided that Lender shall give Borrower at least 48 hours prior
written notice before so doing. Each Indemnitor acknowledges that Lender cannot
control or otherwise assure the truthfulness or accuracy of the Environmental
Reports, and that the release of the Environmental Reports, or any information
contained therein, to prospective bidders at any foreclosure sale of the Project
may have a material and adverse effect upon the amount which a party may bid at
such sale. Each Indemnitor agrees that Lender shall not have any liability
whatsoever as a result of delivering any or all of the Environmental Reports or
any information contained therein to any third party, and each Indemnitor hereby
releases and forever discharges Lender from any and all claims, damages, or
causes of action arising out of, connected with or incidental to the
Environmental Reports or the delivery thereof.

 

PAGE 3

 

  

5.     Indemnitor's Remedial Work. Indemnitors shall promptly perform any and
all necessary remedial work ("Remedial Work") in response to any Environmental
Proceedings or the presence, storage, use, disposal, transportation, discharge
or release of any Hazardous Material on, under or about any of the Project;
provided, however, that Indemnitors shall perform or cause to be performed such
Remedial Work so as to minimize any impairment to Lender's security under the
Loan Documents.

 

All Remedial Work shall be conducted:

 

a.     in a diligent and timely fashion by licensed contractors acting under the
supervision of a consulting environmental engineer;

 

b.     pursuant to a detailed written plan for the Remedial Work approved by any
public or private agencies or persons with a legal or contractual right to such
approval;

 

c.     with such insurance coverage pertaining to liabilities arising out of the
Remedial Work as is then customarily maintained with respect to such activities;
and

 

d.     only following receipt of any required permits, licenses or approvals.

 

The selection of the Remedial Work contractors and consulting environmental
engineer, the contracts entered into with such parties, any disclosures to or
agreements with any public or private agencies or parties relating to Remedial
Work and the written plan for the Remedial Work (and any changes thereto) shall
each be subject to Lender’s prior written approval, which shall not be
unreasonably withheld or delayed. In addition, Indemnitors shall submit to
Lender, promptly upon receipt or preparation, copies of any and all reports,
studies, analyses, correspondence, governmental comments or approvals, proposed
removal or other Remedial Work contracts and similar information prepared or
received by Indemnitors in connection with any Remedial Work, or Hazardous
Material relating to the Project. All costs and expenses of such Remedial Work
shall be paid by Indemnitors, including, without limitation, the charges of the
Remedial Work contractors and the consulting environmental engineer, any taxes
or penalties assessed in connection with the Remedial Work and Lender’s
reasonable fees and out-of-pocket costs incurred in connection with monitoring
or review of such Remedial Work. Lender shall have the right but not the
obligation to join and participate in, as a party if it so elects, any legal
proceedings or actions initiated in connection with any Environmental
Proceedings.

 

PAGE 4

 

  

6.     Indemnity. Indemnitors shall protect, indemnify, defend and hold Lender
and any successors to Lender’s interest in the Project, and any other Person who
acquires any portion of the Project at a foreclosure sale or otherwise through
the exercise of Lender's rights and remedies under the Loan Documents, and all
directors, officers, employees and agents of all of the aforementioned
indemnified parties, harmless from and against any and all actual or potential
claims, liabilities, damages (direct or indirect), losses, fines, penalties,
judgments, awards, costs and expenses (including, without limitation, all
attorneys' fees and costs and expenses of investigation) (collectively,
"Expenses") which arise out of or relate in any way to any breach of any
representation, warranty or covenant contained herein, or any Environmental
Proceedings or any use, handling, production, transportation, disposal, release
or storage of any Hazardous Material in, under or on the Project, whether by any
Indemnitor or any other person, including, without limitation:

 

a.     all foreseeable and all unforeseeable Expenses arising out of:

 

(i)          Environmental Proceedings or the use, generation, storage,
discharge or disposal of Hazardous Material by Indemnitors, any prior owner or
operator of the Project or any person on or about the Project;

 

(ii)         any residual contamination affecting any natural resource or the
environment; or

 

(iii)        any exercise by Lender of any of its rights and remedies hereunder;
and

 

b.     the costs of any required or necessary investigation, assessment,
testing, remediation, repair, cleanup, or detoxification of the Project and the
preparation of any closure or other required plans.

 

Indemnitors' liability to the aforementioned indemnified parties shall arise
upon the earlier to occur of (1) discovery of any Hazardous Material on, under
or about the Project, or (2) the institution of any Environmental Proceedings,
and not upon the realization of loss or damage, and Indemnitors shall pay to
Lender from time to time, immediately upon request, an amount equal to such
Expenses, as reasonably determined by Lender. In addition, in the event any
Hazardous Material is removed, or caused to be removed from the Project, by
Indemnitors, Lender or any other person, the number assigned by the U.S.
Environmental Protection Agency to such Environmental Proceedings or any similar
identification shall in no event be in the name of Lender or identify the Lender
as a generator, arranger or other designation. The foregoing indemnity shall not
include Expenses arising solely from Hazardous Material which first exist on the
Project following the date on which the Lender takes title to the Project,
whether by foreclosure of the Mortgage, deed-in-lieu thereof or otherwise or
which are otherwise caused by the gross negligence or willful actions of Lender.

 

PAGE 5

 

 

7.     Remedies Upon Default.      In addition to any other rights or remedies
Lender may have under this Indemnity Agreement, at law or in equity, in the
event that Indemnitors shall fail to timely comply with any of the provisions
hereof, or in the event that any representation or warranty made herein proves
to be false or misleading in any material respect, then, in such event,

 

(a)after delivering written notice to Indemnitors, which notice specifically
states that Indemnitors have failed to comply with the provisions of this
Indemnity Agreement; and

 

(b)after the expiration of the earlier to occur of the thirty (30) day period
after receipt of such notice or the cure period, if any, permitted under any
applicable law, rule, regulation or order with which Indemnitors shall have
failed to comply [provided that if no shorter cure period applies under any
applicable law, rule, regulation or order, and such failure is susceptible to
cure and cannot reasonably be cured within said thirty (30) day period, then
Indemnitors shall have an additional ninety (90) day period to cure such failure
hereunder so long as (Y) Indemnitors commence such cure within the initial
thirty (30) day period and diligently and in good faith pursues such cure to
completion within such resulting one hundred twenty (120) day period from the
date of Lender’s notice],

 

Lender may declare an Event of Default under the Loan Documents and exercise any
and all remedies provided for therein, and/or do or cause to be done whatever is
reasonably necessary to cause the Project to comply with all Laws relating to
Hazardous Material and other applicable Laws, rules, regulations or orders and
the cost thereof shall constitute an Expense hereunder and shall become
immediately due and payable without notice and with interest thereon at the
Default Rate until paid. Subject to the rights of tenants under the Leases,
Indemnitors shall give to Lender and its agents and employees access to the
Project for the purpose of effecting such compliance and hereby specifically
grant to Lender a license, effective upon expiration of the applicable period as
described above, if any, to do whatever is necessary to cause the Project to so
comply, including, without limitation, to enter the Project and remove therefrom
any Hazardous Material or otherwise comply with any Laws relating to Hazardous
Material.

 

8.     Obligations.      The obligations set forth herein, including, without
limitation, Indemnitors' obligation to pay Expenses hereunder, are collectively
referred to as, the "Environmental Obligations". Notwithstanding any term or
provision contained herein or in the Loan Documents, the Environmental
Obligations are unconditional. Indemnitors shall be fully and personally liable
for the Environmental Obligations hereunder, and such liability shall not be
limited to the original principal amount of the Loan. The Environmental
Obligations shall survive the repayment of the Loan and any foreclosure,
deed-in-lieu of foreclosure or similar proceedings by or through which Lender or
any of its affiliates, nominees, successors or assigns or any other person
bidding at a foreclosure sale may obtain title to the Project or any portion
thereof. Notwithstanding anything to the contrary herein, the Environmental
Obligations of each Indemnitor under this Indemnity Agreement shall terminate
and be of no further force or effect on the date that is four (4) years
following repayment in full of all amounts due and owing by Borrower under the
Loan, provided that (i) if requested by Lender, Borrower shall have delivered to
Lender an environmental site assessment report dated within ninety (90) days of
the fourth (4th) anniversary and acceptable to Lender in its reasonable
discretion prepared by a properly licensed environmental consultant acceptable
to Lender in its reasonable discretion reflecting that the Project is free of
contamination by Hazardous Material and that no violation of any applicable Laws
relating to Hazardous Material exists with respect to the Project; (ii) as of
such fourth (4th) anniversary, neither Lender nor any of its successors,
assigns, affiliates or participants at any time or in any manner through
exercise of any rights or remedies (including any deed-in-lieu of foreclosure)
under the Loan Documents has taken possession of the Project or any portion
thereof, or taken title to the Project or any portion thereof; and (iii) the
Environmental Obligations of the Indemnitors under this Indemnity Agreement
shall nonetheless survive as to any claims, actions, litigation or other
proceedings that are then pending or subject to further appeal as of the fourth
(4th) anniversary of such repayment in full.

 

PAGE 6

 

  

9.     Waiver. No waiver of any provision of this Indemnity Agreement nor
consent to any departure by Indemnitors therefrom shall in any event be
effective unless the same shall be in writing and signed by Lender and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No notice to or demand on Indemnitors shall in
any case entitle Indemnitors to any other or further notice or demand in similar
or other circumstances.

 

10.     Exercise of Remedies. No failure on the part of Lender to exercise and
no delay in exercising any right or remedy hereunder, at law or in equity, shall
operate as a waiver thereof. Lender shall not be estopped to exercise any such
right or remedy at any future time because of any such failure or delay; nor
shall any single or partial exercise of any such right or remedy preclude any
other or further exercise of such right or remedy or the exercise of any other
right or remedy.

 

11.     Assignment. Lender may assign its interest under this Indemnity
Agreement to any successor to its respective interests in the Project or the
Loan Documents. This Indemnity Agreement may not be assigned or transferred, in
whole or in part, by Indemnitors and any purported assignment by Indemnitors of
this Indemnity Agreement shall be void ab initio and of no force or effect.

 

12.     Counterparts. This Indemnity Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of such
counterparts taken together shall constitute but one and the same instrument.

 

13.     Governing Law. This Indemnity Agreement shall be governed by, and shall
be construed in accordance with, the laws of the State of Georgia.

 

14.      Modifications. This Indemnity Agreement may be amended or modified only
by an instrument in writing which by its express terms refers to this Indemnity
Agreement and which is duly executed by Indemnitors and consented to in writing
by Lender.

 

15.     Attorneys' Fees. If Lender commences litigation for the interpretation,
enforcement, termination, cancellation or rescission of this Indemnity
Agreement, or for damages for the breach of this Indemnity Agreement, Lender
shall be entitled to its reasonable and actual attorney’s fees at standard
hourly rates without regard to any presumptive statutory attorney’s fees
(including, but not limited to, in-house counsel fees) and court and other costs
incurred in connection therewith.

 

PAGE 7

 

  

16.     Interpretation. This Indemnity Agreement has been negotiated by parties
knowledgeable in the matters contained herein, with the advice of counsel, is to
be construed and interpreted in absolute parity, and shall not be construed or
interpreted against any party by reason of such party's preparation of the
initial or any subsequent draft of the Loan Documents or this Indemnity
Agreement.

 

17.     Severability. If any term or provision of this Indemnity Agreement shall
be determined to be illegal or unenforceable, all other terms and provisions in
this Indemnity Agreement shall nevertheless remain effective and shall be
enforced to the fullest extent permitted by law.

 

18.     Other Laws. Nothing in this Indemnity Agreement, and no exercise by
Lender of its rights or remedies under this Indemnity Agreement, shall impair,
constitute a waiver of, or in any way affect Lender's rights and remedies with
respect to Indemnitors under any Laws relating to Hazardous Material, including
without limitation, contribution provisions or private right of action
provisions under such Laws relating to Hazardous Material.

 

19.     Notices.     Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing and shall be deemed to have been properly given (a) if hand delivered,
when delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

If to Borrower: UCFP Owner, LLC, as Trustee under   the BR/CDP Colonial Trust
Agreement   dated December 15, 2013   880 Glenwood Avenue SE, Suite H   Atlanta,
GA 30316   Attn:  Rob Meyer   Phone: (678) 949-9678   Fax: (404) 890-5681    
With a copy to: BLUEROCK REAL ESTATE, LLC   712 Fifth Avenue, 9th Floor   New
York, NY  10019   Attn: Jordan Ruddy and Michael L. Konig   Phone: 908.415.8869
  Fax: (646) 278-4220     With a copy to: NELSON MULLINS RILEY & SCARBOROUGH LLP
  Atlantic Station   201 17th Street NW, Suite 1700   Atlanta, GA 30363   Tel:
404.322.6469   Fax: 404.322.6050

 

PAGE 8

 

 

 

With a copy to: Hirschler Fleischer   2100 East Cary Street   Richmond, VA
 23223   Attn: S. Edward Flanagan, Esq.   Phone:  (804) 771-9592   Fax: (804)
644-0957     Alsar: Alsar Limited Partnership   4425 Spring Mountain Road, Suite
350   Las Vegas, NV 89102 Telephone: (561) 279-8350 Facsimile: None     With a
copy to: NELSON MULLINS RILEY & SCARBOROUGH LLP   Atlantic Station   201 17th
Street NW, Suite 1700   Atlanta, GA 30363   Tel: 404.322.6469   Fax:
404.322.6050     Fishel: Robert S. Fishel   5511 S. Congress Avenue, Suite 125  
Atlantis, FL 33462 Telephone: (561) 279-8350 Facsimile: None     With a copy to:
NELSON MULLINS RILEY & SCARBOROUGH LLP   Atlantic Station   201 17th Street NW,
Suite 1700   Atlanta, GA 30363   Tel: 404.322.6469   Fax: 404.322.6050    
Mechlowitz: Mark Mechlowitz   880 Glenwood Ave SE, Suite H   Atlanta,
Georgia  30316   Telephone:  (678) 949-9678 Facsimile:     (404) 890-5681    
With a copy to: NELSON MULLINS RILEY & SCARBOROUGH LLP   Atlantic Station   201
17th Street NW, Suite 1700   Atlanta, GA 30363   Tel: 404.322.6469   Fax:
404.322.6050

 

PAGE 9

 

 

 

Meyer: Rob Meyer   880 Glenwood Ave SE, Suite H   Atlanta, Georgia  30316  
Telephone:   (678) 949-9678   Facsimile: (404) 890-5681       Sardinas: Jorge
Sardinas   136 Clearlake Drive   Ponte Vedra Beach, Florida 32082   Telephone:
(904) 473-5271   Facsimile: None       With a copy to: NELSON MULLINS RILEY &
SCARBOROUGH LLP   Atlantic Station   201 17th Street NW, Suite 1700   Atlanta,
GA 30363   Tel: 404.322.6469   Fax: 404.322.6050       Lender: KEYBANK NATIONAL
ASSOCIATION   66 South Pearl St., 5th Floor   MSC: NY-31-66-0567   Albany,
NY  12207   Attn: Terry Hill   Direct:  (518) 257-8569   Phone:  (518) 257-8572
      With a copy to: KEYBANK NATIONAL ASSOCIATION   1200 Abernathy Road, NE,
Suite 1550   Atlanta, GA 30328   Attn: Joe Fadus   Direct:  (770 510-2162  
Phone:  (770) 510-2195       With a copy to: Troutman Sanders LLP   600
Peachtree Street, Suite 5200   Atlanta, Georgia 30308   Attention: Jeff Greenway
  Telephone: (404) 885-3257   Fax: (404) 962-6776

 

PAGE 10

 

  

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

20.         Joint and Several Liability. Indemnitors agree that they shall each
be jointly and severally liable for the performance of the Environmental
Obligations and all other obligations of the Indemnitors contained herein.

 

21.         Captions. The headings of each section herein are for convenience
only and do not limit or construe the contents of any provisions of this
Indemnity Agreement.

 

[Signatures commence on following page]

 

PAGE 11

 

 

IN WITNESS WHEREOF, Indemnitors have caused this Indemnity Agreement to be
executed under seal as of the day and year first above written.

 

  Borrower:       UCFP OWNER, LLC, a Delaware limited liability company,   as
Trustee under the BR/CDP Colonial Trust Agreement   dated December 15, 2013    
    By: /s/ Robert Meyer   Name: Robert Meyer   Title: Vice President

 

[SEAL]

 

PAGE 12

 

 

  INDEMNITORS:       ALSAR LIMITED PARTNERSHIP,   a Nevada limited partnership  
      By: Saral Corporation,     a Nevada corporation, its general partner

 

  By:  /s/ Robert S. Fishel     Name: Robert S. Fishel     Title: President

 

  /s/ Robert S. Fishel (SEAL)   Robert S. Fishel           /s/ Mark Mechlowitz
(SEAL)   Mark Mechlowitz           /s/ Robert G. Meyer (SEAL)   Robert G. Meyer
          /s/ Jorge Sardinas (SEAL)   Jorge Sardinas  

 

PAGE 13

 

 

